                           THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    No. 7:20-CV-40-M



  CATHLEEN BRYANT,                                       )
                                                         )
                                                         )
                                    Plaintiff,           )
                                                         )
                 V.                                      )
                                                         )
                                                         )       ORDER
  CORE CONTENTS RESTORATION, LLC.,
                                                         )
  YVONNE D. McCORMICK, NICOLE S.                         )
  McCORMICK, KAREN J. KOSS, and                          )
  ADRIANE B. NULL,                                       )
                                                         )
                                    Defendants.          )
                                                         )

       .This matter is before the undersigned on Plaintiff Cathleen Bryant's "Motion for

Temporary, Preliminary and Permanent Injunctive Relief' (the "Motion") against Defendants

Core Contents Restoration, LLC., Yvonne D. McCormick, Nicole S. McCormick, Karen J. Koss,

and Adriane B. Null (collectively, the "Defendants") [DE-4].

       In order to obtain a temporary restraining order the movant must show "(1) that [s]he is

likely to succeed on the merits; (2) that [s]he is likely to suffer irreparable harm in the absence of

preliminary relief; (3) that the balance of equities tips in [her] favor; and (4) that an injunction is

in the public interest." Blackwell v. Wynn, No. 5:18-CT-3147-BO, 2019 WL 5108136, at *2

(E.D.N.C. Oct. 11, 2019) (citing Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7,
                                                             J
20 (2008)). Additionally, in order to obtain an ex parte temporary restraining order, Plaintiff

must comply with Rule 65(b) of the Federal Rules of Civil Procedure. Plaintiff has averred that

she has made reasonable efforts to give Defendants notice of this Motion and that she may suffer

irreparable harm from the sale of her personal valuables, which may occur at any time. Upon
consideration of this Motion, this Court finds good cause exists .µid a temporary restraining order

should be issued.

           First, although this Court offers no opinion regarding the ultimate merits of Plaintiffs

action, at this stage, Plaintiff has shown a likelihood of sucess. For example, Plaintiff has shown

a likelihood of success on the merits of her breach of contract claim. [DE-1 (the "Complaint") at

,r 107.]   "To state a claim for breach of contract, the complaint must allege that a valid contract

existed between the parties, that defendant breached the terms thereof, the facts constituting the

breach, and that damages resulted from such breach." Matthews v. Davis, 191 N.C. App. 545,

550 (2008) (citing Jackson v. Associated Scaffolders & Equip. Co., 152 N.C. App. 687, 692

(2002)). Plaintiff has alleged that: she entered into a contract with Core Contents Restoration,

LLC., "[o]n or about October 2, 2018" [Complaint at ,r 307]; that.the contract provided, inter

alia, "for safe, careful, appropriate' storage" [id at ,r 306]; that her household items, including a

mink coat and television, were not properly stored by Defendants [id at ,r,r 290-297]; and that

she has suffered damage as a result [id. at ,r,r 293, 1090].

           Second, Plaintiff is likely to suffer irreparable harm in th~ absence of injunctive relief.

Plaintiff has alleged that irreplaceable family heirlooms, including "[t]he large green dog eared

book of army comics by Bill Mauldin, the only book Ms. Bryant remembers her father reading,"

and an "American Flag that graced the casket of Ms. Bryant's veteran father, along with his

medals, rank bars, commendations, and keepsakes," are in Defendants custody. [Id at ,r 26].

Plaintiff has alleged that Defendants have started to sell her items [id at ,r,r 5 83, 610, 64 7-78]

and that they will continue to do so at any time [id at ,r,r 624-625, 770].

           Third, the Court finds that the harm Plaintiff may suffer if her personal items are sold

exceeds the harm that Defendants will suffer by continuing to hold her items in storage. Any



                                                     2
damage to Defendants will be purely economic and can be reme~iated by imposing a bond on

Plaintiff. If injunctive relief is granted, the status quo will remai,n while this action progresses.

       Fourth, a temporary restraining order is in the public interest. The public will not be

harmed by prohibiting Defendants from selling Plaintiffs property and Defendants will be ab~e

to continue operating their moving and storage business. In contrast, Plaintiff will suffer

irreparable harm if her items are sold.

       Based upon the foregoing, the Court concludes that a temporary restraining order is

appropriate. Accordingly, it is hereby ORDERED that the Motion is GRANTED IN PART. The

Court HOLDS IN ABEYANCE the portion of Plaintiffs motion requesting a preliminary and

permanent injunction.

       It is further ORDERED that Defendants are immediately enjoined and restrained from

selling, concealing, converting, removing, or in any way disposing of any of Plaintiffs goods in

Defendants' possession, custody, or control.

       It is further ORDERED that Plaintiff Cathleen Bryant is DIRECTED to pay to the clerk

four hundred fifty (450) dollars as security, pursuant to Rule 65(c) of the Federal Rules of Civil

Procedure, within three (3) business days of the date of the entry of this order.

       It is further ORDERED that this temporary restraining order shall remain in full force and·

effect for fourteen (14) days from the date of the entry of this order or until the Court orders

otherwise, whichever is earlier. Prior to the expiration of that 14-day period, Plaintiff may apply

for an extension of this temporJ restraining order for good cause shown.

        So ordered this the£day of March, 2020 at '.3 ·,.3 ~         r· """'- ·
                                            ~ /£ l?1r_u,-.r I
                                                RICHARD E. MYERS II
                                                UNITED STATES DISTRICT JUDGE


                                                   3
